Title: To George Washington from Nathaniel Stevens, 7 July 1781
From: Stevens, Nathaniel
To: Washington, George


                  
                     Hartford July 7th 1781
                  
                  Agreeable to Your Excellency’s Direction I waited on his Excellency Governor Trumbull at his Seat in Lebanon, delivered him the Letters, and make him a Report of the Provision and Rum received agreeable to the inclosed with a Copy of a Letter annexed.
                  His Excellency informed me that the State by Commissioners, with the other New England States, had the 26th Ulto resolved to furnish the following Quantities of fresh Beef this Month.
                  Vizt.Massachusets State240,000 lb.Connecticut210,000New Hampshire90,000Rhode Island30,000570,000His Excillency informs me also, that the State would be able to furnish about Nine thousand Barrels Beef Pork, & Fish this Season, including what had then been delivered.
                  A Drove of Cattle set off Yesterday Morning from Farmington.  I have wrote by Express very pressing upon the Subject of Cattle being forwarded, also to Colonel Champion whom I did not see.
                  I have not as yet seen or learnt where the Person is that contracted to supply fresh Beef for June and July on Account of Rhode Island: when I can find him, who I expect is in the Western part of the State, I shall return to Camp by the Way of Fishkill soon as possible, but as the constant Riding in the excessive heat has much impaired my health, I do not expect to be able to return with as much Expedition as I should otherwise.  I have the Honor to be with due Respect, Your Excellency’s most obedient Servant
                  
                     N. Stevens D.C.G. Issues
                     
                  
               